Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 12 May 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président, 
                     Paris 12 May 1805.
                  
                  Votre gravité naturelle ne vous aura pas permis d’avoir autant de plaisir pour la Médaille que notre Société d’Agriculture vous a décernée, que ma sensibilité a eu de l’hommage rendu au Philosophe Homme d’Etat de votre Pays par les Cultivateurs du mien.
                  Je suis sujet aux joies d’enfant; mais en cette occasion j’en ai eu une d’Adolescent, parce qu’elle tenait à un sentiment civique qui embrassait mes deux Patries, comme aussi à mon amour pour les deux sciences du Gouvernement et de la culture.
                  Toutes deux me portent à vous soumettre une idée que je crois utile pour finir avec équité les procès multipliés qui existent dans quelques uns des Etats unis et notamment dans le Kentucky sur la propriété des terres.
                  J’en ai là cinquante six mille acres; l’on dit que je suis le plus heureux des hommes parcequ’il y en a seize mille qu’on ne me conteste pas.
                  Le même terrein unsettled est réclamé par cinq ou six propriétaires: ce qui vient de ce que les concessions ont êté faites, sans arpentage général, d’après les cartes particulieres que ceux qui les demandaient ont présentées au Land-Office; que les lignes de démarcation, désignées par des Arbres dont les pareils sont innombrables dans le Pays, n’ont rien de bien assuré; que toutes les concessions se croisent et se surcouvrent; et qu’il parait qu’on en a fait pour un beaucoup plus grand nombre d’acres que les limites naturelles prises à partir des Rivieres n’en contiennent réellement.
                  Cependant toute concession émanée de l’Etat de Virginie ou de celui de Kentucky est un titre respectable, auquel on doit toute la garantie que le territoire peut comporter.
                  Comment finir ces contestations fâcheuses, couteuses, et qui retardent l’établissement de la culture? Ou comment y parvenir sans faire injustice à personne?
                  d’abord en sachant jusqu’où s’étend la possibilité d’être juste.
                  On peut ordonner aux fraix des differens prétendans, possesseurs de titres authentiques, l’arpentage général de tous les Terreins dont les limites extérieures sont bien dessinées par les Rivieres et par un petit nombre de lignes droites tirées d’un embranchement, ou autre point incontestable d’une riviere, à un autre point également incontestable de la riviere voisine.
                  La dépense de cet arpentage devra être répartie entre tous les porteurs de titres sur des terres comprises dans ce local proportionnellement au nombre d’acres que chacun d’eux réclame.
                  L’arpentage général donnera la quantité d’acres contenue dans le terrein mesuré; et si les titres présentent une totalité de concessions excedant les terres qui existent effectivement dans ce canton, comme on n’a pas pu vendre ce qui n’avait point d’existence, et comme le droit est égal entre tous les concessionnaires ou acquereurs de l’Etat, on reconnaitra que chacun d’eux n’a de droit dans le canton arpenté qu’en raison de la proportion de sa concession avec la masse totale des autres concessions faites dans le même lieu.
                  Par exemple; si dans un terrein compris entre quatre Rivieres, ou exactement limité d’une autre maniere quelconque, il a êté concédé trois cent mille acres, et si l’arpentage général fait voir qu’il n’y en a que deux cent mille, le droit de chaque concessionnaire sera réduit aux deux tiers de l’étendue mentionnée dans son titre primitif.
                  ces premieres bases posées, il faudra partir d’un angle ou d’un autre point parfaitement déterminé tel que le confluent de deux rivieres.—On examinera quel est le concessionnaire dont le titre, s’accordant avec ce point, serait en même tems le plus ancien de ceux qui pourraient s’y accorder comme lui; et on lui expediera un titre nouvel de la quantité d’acres à laquelle la reduction générale et proportionnelle lui donnera droit: titre accompagné de sa carte bien limitée.
                  Procédant ensuite de l’un à l’autre; on réglera les parts de ses plus proches voisins qui subiront les mêmes reductions proportionnelles; et ainsi du reste jusqu’au partagé exact de tout le canton.
                  Alors il y aura place pour tout le monde, puisque la totalité des arpentages particuliers pourra être contenue dans l’Arpentage général.
                  Toutes les limites particulieres seront claires et indubitables. Tous les Procès seront finis. Et chacun des concessionnaires se trouvera le plus près qu’il soit possible du lieu où il aura désiré sa concession.
                  L’exécution de cette mesure sera sans difficulté pour les terreins encore unsettled.
                  Quant aux Fermes bâties et aux terres nécessaires à leur exploitation, qui peuvent se trouver dans les cantons dont pour terminer tous les procès il faudra faire ainsi une distribution, un nouveau partage, on observa de ne jamais évincer le possesseur actuel et de bonne foi.—La réduction proportionnelle ne pourra jamais avoir lieu sur des terreins en culture. Elle ne portera que sur les parties non travaillées. Et dans le cas où les rapprochemens, que la réduction générale des concessions aura occasionnés, placeraient la Ferme qu’un homme aura mis en valeur au delà du lieu que le nouvel arpentage général assignerait à sa concession, il sera seulement tenu de donner au Propriétaire du lot dans lequel la ferme sera établie un nombre égal d’acres à prendre au choix de ce Propriétaire dans les meilleurs de ceux encore incultes que la distribution générale accordera au Fermier dont la culture aura êté respectée.
                  Cette indemnité de terrein pour terrein sera d’autant plus raisonnable que la Ferme construite et cultivée augmente la valeur des terres environnantes: de sorte que le concessionnaire, sur le lot duquel de telles fermes seront établies, en recevant ailleurs un nombre d’acres égal sera loin de perdre sur sa concession principale.
                  Je ne pousserai pas plus loin les détails de cette opération. Il est bien suffisant d’en avoir indiqué l’esprit à un homme tel que vous.
                  Votre Excellence verra du reste combien il importe à l’Amérique en général, et en particulier aux Etats où les concessions se croisent, de rendre les propriétés claires et sures; et de tarir la source des Procès qui, repoussant les acquereurs, sont pour l’établissement de l’agriculture un obstacle infiniment fâcheux par lequel le cours naturel de la prospérité nationale est retardé. 
                  Agréez mes remerciemens pour toutes vos bontés et l’hommage de mon profond respect
                  
                     
                        duPont (de Nemours)
                  
               